Citation Nr: 1129620	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1948 to June 1952.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  Prior to November 30, 2010, the Veteran's PTSD was manifested by symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.

2.  From November 30, 2010, the Veteran's PTSD is not manifested by symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.

3.  The Veteran's service-connected disabilities, including PTSD, currently rated 30 percent disabling; fracture of the third finger left hand, rated 20 percent disabling; scar from injury to the left hand, rated noncompensably; right inguinal herniorrapathy, rated noncompensably; and a combined rating of 40 percent, do not meet the requisite schedular percentages for TDIU.

4.  There has been no demonstration by competent and probative evidence of record that service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to November 30, 2010, the criteria for a rating of 50 percent, but no higher, for the Veteran's PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2.  From November 30, 2010, the criteria for a rating higher than 30 percent for the Veteran's PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2006 and December 2006 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claims were adjudicated subsequently in an April 2011 Supplemental Statement of the Case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examination and treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  The Board notes that the Veteran expressed a desire that VA to obtain records from Osaka Army Hospital in 1950.  See May 2011 statement.  However, as the Veteran's claims are for TDIU and an increased rating for PTSD, the Board finds that medical records from 1950 would not be pertinent to determining the current severity of his disabilities.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher than 30 Percent for Service-Connected PTSD

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 Diagnostic Code 9411.  

Service connection for PTSD was established by a May 2005 rating decision, at which time a 10 percent rating was assigned, effective from October 1998.  The Veteran filed a claim for an increased rating, and in an April 2006 rating decision, the Veteran was assigned a rating of 30 percent, effective November 2005. 

The Veteran asserts his disability is more severe than what is represented by a 30 percent rating.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was afforded a VA examination in March 2006.  It was noted that he was married, living with his wife and had an adult son, with whom he had a good relationship.  The Veteran reported he was pulling away from his auto salvage work and handing it over to his son.  The Veteran stated that he had a good social life with his wife, son, and friends; however, he was not able to see his friend with whom he used to go fishing.  He noted that when he had more free time he experienced more of the painful, intrusive thoughts.  The Veteran reported that he restored cars/trucks and sold them for leisure but had not been able to do much of that because of his advancing age and he also did not go fishing with his friend anymore.  He no longer went to the American Legion where he used to play poker.  There were no reported suicide attempts or assaultiveness.  PTSD symptoms noted were recurrent and intrusive distressing recollections of the traumatic event, including recurrent dreams, a sense of reliving the experience including illusions, hallucinations and dissociative flashback episodes, efforts to avoid thoughts, feelings or conversations associated with the trauma, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and exaggerated startle response.  The examiner noted that the Veteran had intermittent nightmares and painful intrusive thoughts when alone and not doing work to distract his thoughts.  Examination revealed the Veteran was clean, neatly groomed and appropriately dressed.  His psychomotor activity was tense.  Affect was normal, but mood was anxious and dysphoric.  His attention was intact, he was able to do serial 7's, and spell a word forward but not backward.  He was intact to person, time, and place.  Thought process was logical, goal directed and relevant, although he had preoccupation with one or two topics.  There were no noted delusions.  Sleep impairment was noted to be moderate and to interfere with daily activity as medication helped him to achieve four hours of sleep.  There were no reported hallucinations or inappropriate behavior, panic attacks, episodes of violence, suicidal or homicidal thoughts, or obsessive/ritualistic behaviors.  Remote, recent, and immediate memory were intact.  The Veteran was diagnosed with PTSD, chronic, with a global assessment of functioning (GAF) score of 45.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Veteran's GAF score indicates serious symptoms.

In a May 2006 VA treatment note, the Veteran reported that he had more free time and it was discussed how the Veteran could keep busy so he did not think about Korea.  It was noted that he admitted seeing horrible things during service and that his memories bothered him.

Based upon the above evidence, the Board finds that the Veteran is entitled to a rating of 50 percent, prior to November 30, 2010.  The Veteran's GAF score during the March 2006 VA examination indicated serious symptoms.  He had moderate sleep impairment, and demonstrated an anxious and dysphoric mood.  He also reported recurrent and intrusive distressing recollections of the traumatic event, including recurrent dreams, a sense of reliving the experience including illusions, hallucinations and dissociative flashback episodes, efforts to avoid thoughts, feelings or conversations associated with the trauma, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and exaggerated startle response.  For these reasons, the Board finds he is entitled to a 50 percent rating, prior to November 30, 2010. 

A rating higher than 50 percent, prior to November 30, 2010, is not warranted as the Veteran did not exhibit symptoms such as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships.  This is evidenced during examination in March 2006 as the Veteran reported he had a good social life with his wife, son and friends, he was clean and neatly groomed for the examination, and denied suicidal or homicidal ideations.  

The Veteran was afforded a VA examination in November 2010.  He reported that he felt sad a lot and that he felt sadness over the death of the enemy.  He reported crying spells, as well as feelings of hopelessness, helplessness, and worthlessness.  He reported feelings of amotivation, lethargy, and decreased appetite.  The Veteran also reported that he felt nervous and "shaky" all of the time.  The examiner stated the Veteran's current psychosocial functioning was fair with loving and supportive relationships with his wife and son.  He had lost two close friends, had no other friends and also had a hobby he enjoyed but could no longer participate in due to his wife's health.  Examination revealed the Veteran was clean, neatly groomed and casually dressed.  His affect was blunted and he began to cry when discussing his sadness over the enemy's death.  He was intact to person, time, and place and his attention was intact.  The Veteran reported that his sleep was "pretty good" but that he talked and tossed in his sleep with occasional nightmares.  He also reported waking up in the night in a cold sweat, feeling nervous and jittery.  There was no noted ritualistic/obsessive behavior, panic attacks, suicidal thoughts, or homicidal thoughts.  There were no reported episodes of violence and he was able to maintain minimum personal hygiene.  Remote memory was normal but his recent and immediate memories were mildly impaired as he noted some problems remembering others' names.  The Veteran experienced symptoms such as recurrent and intrusive distressing recollections of the event, efforts to avoid thoughts, feelings, or conversations associated with the trauma, difficulty falling or staying asleep and hypervigilance.  The examiner stated the Veteran's symptoms occurred daily and were mild in severity.  A GAF score of 57 was assigned, indicating moderate symptoms.

The Board finds a 30 percent rating adequately reflects the level of severity of his PTSD, from November 30, 2010.  Although depressed mood, anxiety, chronic sleep impairment, and mild memory loss were noted during the November 2010 VA examination, a rating higher than 30 percent is not warranted because the Veteran does not exhibit occupational and social impairment with symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking; disturbances of motivation and mood; or difficulty establishing and maintaining effective work and social relationships.  For instance, as noted above, the Veteran's recent and intermediate memory was described as mildly impaired, while his remote memory was normal.  

The Board has considered all of the Veteran's symptoms.  However, from November 30, 2010, the Veteran does not exhibit the symptoms of occupational and social impairment necessary to warrant a rating of 50 percent.  From November 30, 2010, the Veteran does not exhibit symptoms of social impairment to a degree of 50 percent.  For example, during the November 2010 VA examination, it was noted that the Veteran had supportive and loving relationships with his wife and son.  In November 2010, he reported that he could no longer participate in a hobby of his, but this was due to his wife's health, not his health.  There is also no evidence of circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, or impaired judgment.  Additionally, during the November 2010 examination, the Veteran stated that he gets along well with people and that he and his wife like to go square dancing.  Although the Veteran and his wife can no longer dance, he stated that they attend to spend time with other couples.  

The Veteran also does not have occupational impairment to a degree of 50 percent.  The Board notes that the Veteran's treating psychologist, following a November 2006 examination, opined that the Veteran was not capable of gainful employment because of his service-connected disabilities.  However, no further rationale was provided.  The psychologist also stated that the Veteran was functionally unemployable, which was a permanent condition and he was not a candidate for vocational rehabilitation.  See November 2006 VA outpatient note.  However, during the October 2010 VA examination, the examiner noted that the Veteran did not lose time from employment as he just worked as he wanted and/or needed to work and did not work when he did not feel like working.  The examiner noted that there was no condition present that would interfere with physical or sedentary employment.  Finally, the Veteran's GAF score during the November 2010 VA examination was 57, indicating only moderate difficulty with occupational or social functioning.  As such, the Board finds a rating of 30 percent adequately reflects the severity of the Veteran's symptoms, from November 30, 2010.

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, as the Veteran is diagnosed with PTSD, the most appropriate Diagnostic Code is 9411 for PTSD symptoms.

Extraschedular Consideration

The Board finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 

III.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability.  Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

The Veteran's service-connected PTSD is rated 30 percent disabling.  In addition, fracture of the third finger left hand is rated 20 percent disabling, scar injury of the left hand and right inguinal herniorrapathy are rated noncompensably.  The Veteran's combined rating for all his service-connected disabilities is 40 percent from November 30, 2010, and 60 percent prior to November 30, 2010, as calculated in the combined ratings table located at 38 C.F.R. § 4.25(table I).  As such, the Veteran's disability ratings during either period do not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability, because the Veteran does not have a single service-connected disability rated as 60 percent or more nor does he have at least one disability rated at 40 percent or more with a combined rating of 70 percent.  

However, VA's policy is to award TDIU in all cases in which service-connected disabilities preclude gainful employment, regardless of the percentages awarded.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to assign an extraschedular TDIU in the first instance, appropriate cases may be referred to the Director of the VA Compensation and Pension Service or Undersecretary for Benefits for extraschedular consideration if it is determined the circumstances present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

The Veteran's treating psychologist, following a November 2006 examination, opined that the Veteran was not capable of gainful employment because of his service-connected disabilities.  No further rationale was provided.  The psychologist also stated that the Veteran was functionally unemployable, which was a permanent condition and he was not a candidate for vocational rehabilitation.  See November 2006 VA outpatient note.  However, during the October 2010 VA examination, the examiner noted that the Veteran did not lose time from employment as he just worked as he wanted and/or needed to work and did not work when he did not feel like working.  The examiner noted that there was no condition present that would interfere with physical or sedentary employment.  Additionally, during the October 2010 VA examination, it was noted that the Veteran owned his own junk yard for many years and had been self-employed.  During the last few years, he turned over his business to his son and only works when he feels like it.  The examiner reported that the Veteran has maintained employment during his lifetime and provided adequately for his family.  Finally, the examiner noted that over the years the Veteran has had to slow down with his work and was only able to work at his own pace due to his advancing age and physical limitations.  PTSD was not a factor in his unemployability in this examiner's view.  

Thus, considering all evidence of record, the Board finds that the preponderance of the evidence of record indicates that the Veteran is not precluded from working due to his service-connected disabilities.  Although the Veteran's service-connected disabilities have affected his ability to work, they do not prevent him from working and do not present an exceptional or unusual disability picture.  As the Veteran is not unemployable due to his service-connected disabilities, there is no basis to refer the case to the Director of Compensation and Pension for an extra-schedular determination.  As such, a preponderance of the evidence is against the claim, and the Veteran's claim for TDIU must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



(Continued on the next page)


ORDER


Prior to November 30, 2010, a rating of 50 percent, but no higher, for PTSD, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From November 30, 2010, entitlement to a rating higher than 30 percent for service-connected PTSD is denied.

Entitlement to TDIU is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


